Citation Nr: 0714123	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  00-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to July 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the RO in Reno, Nevada, which 
denied the veteran's for service connection for a left knee 
disability.

The veteran filed an original claim for benefits in October 
1981.  In a rating decision dated in April 1982, the RO 
denied service connection for a left knee condition.  In May 
1982, the veteran filed a notice of disagreement.

In an April 2001 decision, the Board noted that the RO had 
not issued a statement of the case in response to the 
veteran's May 1982 notice of disagreement, hence finding that 
the April 1982 rating decision denying service connection for 
a left knee disorder was not final.  The Board remanded the 
claim for additional development.

In April 2003, the Board undertook further development in the 
case.  The case was sent to the Board's Evidence Development 
Unit (EDU), to undertake the requested development.  In 
October 2003, the Board remanded the claim.  The case was 
subsequently returned to the Board. 

In a September 2006 decision, the Board remanded the issue 
for further development.


FINDING OF FACT

The veteran's current left knee disorder clearly and 
unmistakably pre-existed service and was not aggravated in 
service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1111, 1131, 
1137 (West 2002); 38 C.F.R. § 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004); 38 C.F.R. § 3.159(b).

In a letter issued in June 2002, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to submit any 
additional pertinent evidence, medical records or other 
records in his possession that would further support his 
claim.  This statement served to advise the veteran to submit 
any evidence in his possession pertinent to the claims on 
appeal. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the June 2002 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until the January 2007 supplemental statement of the case 
(SSOC).  VCAA notice cannot be provided in post-decisional 
documents, such as a SSOC.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Since the claim is being denied, no rating is being 
given and no effective date is being set.  He is, therefore, 
not prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the June 2002 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Per the September 2006 remand, additional information 
provided by the veteran has been reviewed.

Additionally, the veteran underwent a VA examination in 
August 2002. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for chronic diseases, such as degenerative 
arthritis may be presumed if the disease is manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  
The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence.  38 C.F.R. § 3.306(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Records from the Hamot Hospital show that in October 1953, 
the veteran was admitted after injuring his left knee while 
playing football.  The diagnosis was internal derangement of 
the left knee with tear of the internal semilunar cartilage 
and osteochondritis of the medial femoral condyle.  

During hospitalization, cartilage was removed from the left 
knee.

In a report of medical history completed for enlistment into 
service in June 1957, the veteran reported a history of 
"trick knee."  It was noted that a Dr. Fortune had 
previously treated the veteran for a "trick knee".  

On examination for enlistment into service in June 1957, the 
only pertinent abnormality was noted to be a scar that was 
not disabling.  The veteran was medically qualified for 
service.

In September 1960, the veteran presented for treatment after 
hitting his left knee.  The diagnosis was a contusion of the 
left knee.

At the veteran's discharge examination in June 1961, the 
physician noted that the veteran had a painful left knee as a 
result of a football injury sustained in 1953.  The veteran 
had cartilage removed in 1953.  The physician noted that this 
existed prior to service (EPTS).  It was also noted that 
there had been no complications or sequelae.  

A report of medical examination in August 1964 for the 
purpose of re-enlistment into a reserve unit noted that the 
veteran's left medial meniscus had been removed in 1953.  
There was aching in damp weather.  There was no loss of 
strength.  

A periodic report of medical examination in July 1972 noted 
that the veteran had cartilage removed from his left knee 
when he was 15 years old and was hospitalized in March 1971 
for treatment of the left knee.

Reports of medical history from October 1974 to May 1983 
indicated that the veteran had cartilage removed from his 
left knee in 1953, had his left knee and leg straightened in 
1971, and had an arthroscopy of his left knee in 1982.

A July 1976 accident report noted that the veteran had 
aggravated an injury of his left knee when he tripped over a 
tree stump or root while checking the barracks area.  In an 
August 1976 letter, Dr. Karl Frankovich stated that the 
veteran was treated for a sprain of the left knee in July 
1976 which he incurred while on duty for the Air Force 
Reserve.

A similar history was reported on periodic medical histories 
and examinations for reserve service from 1977 to 1983.  In 
May 1983, it was reported that the knee was occasionally 
painful.  Since his last military physical he had undergone 
an arthroscopic examination, which had shown degenerative 
changes.

In March 1983, the veteran presented to the Milcreek 
Community Hospital with complaints of pain in the left knee, 
which had increased over the past year.  The diagnosis was 
severe degenerative joint disease, post-meniscectomy and 
post-tibial plateau osteotomy.

In May 1984, the veteran was hospitalized for abrasions and 
drainage of his left knee after accidental trauma.

In an October 1994 letter, Dr. Michael Ravitch stated that he 
had been treating the veteran for knee problems with 
injections.  Dr. Ravitch concluded that the veteran had 
reached the point where he needed a total knee replacement.  
Dr. Ravitch noted the veteran's previous knee injuries dated 
back to his football injury in 1953.  However, he stated that 
the veteran was able to carry on his duties as a policeman 
until he was struck by a truck while directing traffic in 
June 1992.

Dr. Ravitch concluded that this accident seemed to be the 
turning point which precipitated medical attention.  The 
veteran's last surgery was in the 1980's and he did not seek 
medical attention from Dr. Ravitch until October 1992 
following the accident.  After noting that the veteran's 
"industrial claim" for injury to his left knee was still on 
appeal.  Dr. Ravitch concluded that while there were some 
pre-existing problems, the work injury of June 1992 
accelerated the veteran's current problems.

In August 2002 the veteran underwent a VA examination for his 
left knee disability.  The examiner noted that the veteran 
claimed numerous injuries to his left knee during the course 
of his military service.  The veteran reported twisting his 
knee in 1957, falling down some stairs and injuring his knee 
in 1958, striking his knee on a dashboard during a motor 
vehicle accident in 1959 and suffering twisting injuries to 
his knee in 1979.  The veteran stated that all of the 
diagnoses regarding his left knee during the course of his 
military service were sprains and strains.  

The examiner noted that prior to his service the veteran 
suffered an injury to his left knee in 1953 while playing 
football.  The veteran had surgery to remove a torn meniscus 
prior to joining the military service and had episodes of 
persistent pain in the left knee prior to joining the 
military service.

After his discharge from the military, the veteran had two 
injuries to his left knee.  In 1971, the veteran twisted his 
knee and underwent surgery for tightening of the ligament and 
osteotomy.  In June 1991, the veteran was struck by a car as 
a pedestrian.  He subsequently underwent a left total knee 
surgical procedure in June 1995.  

The examiner concluded that the veteran's left total knee 
replacement surgery was the eventual outcome as a result of 
the surgery to his left knee that occurred while he was in 
high school in 1953 when his meniscus was removed.  He stated 
that total removal of the left meniscus will result in the 
eventual formation of severe degenerative arthritis of the 
left knee.  He concluded that none of the claimed accidents 
that were stated to have occurred during the veteran's 
military service were the cause of the veteran's 
osteoarthritis.  The incidents that occurred during the 
veteran's military service did not accelerate nor exacerbate 
his left knee osteoarthritis condition to any appreciable 
degree in that his need for the left total knee prothesis 
which was eventually performed was a result of his high 
school knee injury.

Analysis

It is clear that the veteran suffers from a current left knee 
disability; the remaining question is whether this condition 
was incurred in or aggravated by disease or injury that took 
place during the veteran's military service.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

While a history of trick knee was noted when the veteran was 
accepted for service, the only abnormality actually noted on 
examination was a scar.  Because a left knee disability was 
not found on the examination for acceptance into service, the 
presumption of soundness is for application.  38 U.S.C.A. 
§§ 1111, 1137 (2006).  

To rebut the presumption of soundness the evidence must be 
clear and unmistakable that the disability both pre-existed 
service and was not aggravated therein.  Wagner v. Principi, 
370 F.3d. 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304 
(2006). 

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, has worsened. See Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991). 

There is no dispute that the veteran had a pre-existing left 
knee disability.  The veteran has consistently reported that 
his disability pre-existed service, and the 1953 hospital 
report documents that disability.  The evidence is thus clear 
and unmistakable that the left knee disability pre-existed 
service.

The record does not show an increase in the pre-existing left 
knee disability during service.  The 1961 separation 
examination reported that there had been no sequelae of the 
1953 injury and surgery.  While the veteran reported ongoing 
pain at the separation examination, the 2002 examination 
shows that this symptom had been present before service.  The 
veteran also had a contusion of his left knee in 1960, but 
there was no subsequent treatment, and the 1961 separation 
examination reported no lasting disability from the 
contusion.  

Similarly, the veteran sustained left injury during his 
reserve service in 1976, but no disability was reported from 
this injury on subsequent examinations.  

Finally, the VA examiner provided the only competent medical 
opinion on the question of aggravation.  That examiner 
considered an essentially accurate history, and concluded 
that there was no aggravation of the pre-existing left knee 
disability.  The examiner concluded that all of the current 
left knee disability was attributable to the injury and 
surgery prior to service.

The veteran claims that his injuries during his active duty 
aggravated his pre-existing left knee disability.  However, 
as a lay person, he is not competent to render an opinion on 
matters of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Given the examiner's opinions, the numerous examination 
reports showing no aggravation during service, and the 
symptoms reported during service; the Board concludes that 
the evidence is also clear and unmistakable that the pre-
existing left knee disability was not aggravated in service.

A pre-existing disability can still be service connected on 
the basis of aggravation under 38 U.S.C.A. § 1153.  As just 
discussed, the evidence does not show an increase in the 
underlying disability during service, and aggravation cannot 
be conceded.

Because the evidence is clear and unmistakable that the left 
knee disability pre-existed service and was not aggravated, 
service connection for a left knee disability is not 
warranted. 


ORDER

Entitlement to service connection for a left knee disorder is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


